Case 1:19-cv-01136-API\/| Document 20-1 Filed 05/01/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

DONALD J. TRUMP; THE TRUMP
ORGANIZATION, INC.; TRUMP
ORGANIZATION LLC; THE TRUMP
CORPORATION; D]T HOLDINGS LLC;
THE DONALD J. TRUMP REVOCABLE
TRUST; and TRUMP OLD POST OFFICE
LLC,

Plaintijj%,
v. Case No. 1:19-cv-01136-APM
MAZARS USA LLP,

Defendant,
COMMITTEE ON OVERSIGHT AND
REFORM OF THE U.S. HOUSE OF
REPRESENTATIVES,

Intervenor-Defendant.

 

 

DECLARATION OF GRETA G. GAO

I, Greta G. Gao, pursuant to the provisions of 28 U.S.C. § 1746 declare and say:

l. l am Counsel on the Committee for Oversight and Reform of the U.S. House of
Representatives. l have Served in this capacity since January 2019.

2. Attached as Exhibit A is a true and correct copy of a Letter from the Honorable
Elijah E. Curnmings, Chairrnan of the Cornmittee on Oversight and Reforrn of the U.S. House of
Reprcsentativcs, to Ernory A. Rounds IH, Dircctor of thc Oft`icc of G overnment Eihics, dath
January 22, 2019_

3. Attached as Exhibit B is a true and correct copy of documents produced to the

Cornrnittee by Michael Cohen, President Truinp’s former attorney, on February 27, 2019:

Case 1:19-cv-01136-API\/| Document 20-1 Filed 05/01/19 Page 2 of 2

Donald J. Trump’s Statements of Financial Condition, dated June 3(), 2011 and June 30, 2012, as
prepared by Weiserl\/Iazars LLP (now Mazars USA LLP), and Donald J. Trump’s Surnmary of
Net Worth as ofMarch 31, 2013.

l declare under penalty of perjury that the foregoing is true and correct. Executed on

May l, 2019, in Washington, D.C.

 

 

Greta G. Gao

